                                                                      JS-6
 1
 2
 3
 4
 5
 6
 7
 8                        UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11    SUSAN SPELL,                   ) Case No. CV 19-5886 JGB(JC)
                                     )
12                     Petitioner,   )
                                     )
13                v.                 ) JUDGMENT
                                     )
14                                   )
      NATALIE STONE, et al.,         )
15                                   )
                                     )
16                     Respondents.  )
     ________________________________
17
18
           Pursuant to this Court’s Order Summarily Dismissing Petition and Action,
19
     Denying Requests for Judicial Notice, and Denying a Certificate of Appealability,
20
     IT IS ADJUDGED that the Petition for a Writ of Habeas Corpus and this action
21
     are dismissed without prejudice.
22
           IT IS SO ADJUDGED.
23
     DATED: August 8, 2019
24
25
                                    ____
                                    __ ________
                                              ____________________
                                                                 __
                                    _______________________________________
26
                                    HONNORABLE JESUS G. BERNAL
                                    HONORABLE
27                                  UNIITED STATES DISTRICT JUDGE
                                    UNITED
28
